DETAILED ACTION
This office action is in response to the amendment filed September 24, 2021 in which claims 13, 15, 16, 18, 19, 22, 33, 35, 37, and 39-47 are presented for examination and claims 1-12, 14, 17, 20, 21, and 23-32 are canceled.

Election/Restrictions
In a Restriction Requirement mailed on August 10, 2020, Examiner required an election of species between Species A-S.  In a Response filed September 23, 2020, Applicant elected Species Q, Shoe 1700 (Figs. 18A-18E) for examination.  However, based on Applicant’s disclosure, Examiner has determined that claim 16 is drawn to a non-elected species (stretch liner 1780 of shoe 1700 as depicted in Figures 18A-18C is not present on the heel panel; see Figures 18A-18C).  Therefore, claim 16 is not proper for examination (since it is not commensurate with elected Species Q) and is therefore withdrawn from further consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claims 39 and 43 under 35 USC 112(a) should be withdrawn in view of current amendments to claims 39 and 43.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 35, 37, 42-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “wherein the first portion and second portion of the outer periphery are independent from one another.”  This limitation renders the claim indefinite because it is unclear how any portions of outer periphery 1708 as depicted in Figures 18A-18E can be “independent” from any other portions of outer periphery 1708 because outer periphery 1708 appears to be a single, unitary structure.  It was Examiner’s understanding, based on current amendments to the claims regarding the first and second side panels being “independent,” and in view of the prior rejection of claim 33 under 35 USC 103 over USPN 7,631,440 Keen et al., which Applicant sought to overcome, that Applicant intended the term “independent” to signify that structures are separate and distinct from one another.  Examiner respectfully requests that Applicant explain on the record precisely what is intended by the term “independent” in order to further clarify the invention and avoid possible future rejections under 35 USC 112(a) for new matter regarding the term “independent.”  For purposes of examination, 
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 33, 35, 37, 39, 41, 43, and 45-47 are rejected, insofar as definite and as best understood by the Examiner, under 35 U.S.C. 103 as being unpatentable over USPN 2,526,940 Fello in view of USPN 6,256,906 Matis et al. (Matis).
To claim 13, Fello discloses an adjustable shoe (see Figures 1-3 and 5) comprising:
10) including a toe, a heel (12), a lower surface, and an outer periphery (annotated Figures 1-3 and 5, see below);
an adjustable upper (26,28,30) secured to at least a portion of the outer periphery (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17), the adjustable upper comprising:
	a toe panel (26) constructed and arranged to expand vertically and longitudinally relative to the sole, wherein the toe panel is secured to the toe of the sole and encloses the toe (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17; inasmuch as currently claimed, loosening buckle 38 of toe panel 26 would allow the toe panel to expand vertically upward as well has longitudinally forward to at least some degree when the foot of a wearer is inserted through loosened toe panel 26; Examiner further respectfully notes that toe panel 26 of Fello, similar to toe panel 1713 as depicted in at least Figure 18A of the instant disclosure, encloses the toe of the sole to at least some degree and claim 13 does not recite, for example, that the toe panel completely encloses the toe of the sole);
	a heel panel (30) constructed and arranged to expand laterally and longitudinally relative to the sole, wherein the heel panel is secured to the heel of the sole (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17);
	a first side panel (28) secured to at least a portion of the outer periphery (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17); and
	a second side panel (28) secured to at least a portion of the outer periphery (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17); and
annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17).
Fello does not disclose an adjustable shoe comprising a stretch liner secured to at least a portion of the outer periphery and attached to the first side panel and second side panel.
However, Matis teaches an adjustable shoe similar to that of Fello and comprising a stretch liner (80,82) secured to at least a portion of the outer periphery and attached to a first side panel (66) and second side panel (68) (see Figures 1-6; col. 3, lines 51-60).
Fello and Matis teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable shoe of Fello to include a stretch liner as taught by Matis because Matis teaches that this configuration is known in the art and would provide cushioning for the wearer (col. 3, lines 51-60).

    PNG
    media_image1.png
    1030
    814
    media_image1.png
    Greyscale

To claim 15, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the stretch liner (80,82 of Matis) and heel panel (150 of Matis) are independently expandable relative to one another (see Figures 1-6 of Matis; col. 3, lines 51-60 and col. 4, lines 50-57 of Matis).

To claims 33, 35, and 37, Fello discloses an adjustable shoe comprising:
a sole (10) including a lower surface and an outer periphery (annotated Figures 1-3 and 5);
an adjustable upper (26,28,30) secured to at least a portion of the outer periphery, wherein the adjustable upper is expandable at least two directions selected from the group of vertical, lateral, and longitudinal (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17), wherein the adjustable upper includes:
	a toe panel (26) secured to a first portion of the outer periphery (in a fully assembled form as depicted in Figure 1, all portions of the adjustable shoe are considered to be “secured” to all other portions of the adjustable shoe; Examiner respectfully notes that claim 33 does not recite, for example, that the toe panel is directly affixed to a first portion of the outer periphery);
	at least one side panel (28) secured to a second portion of the outer periphery, wherein the at least one side panel is independent rom the toe panel, and wherein the first portion and second portion of the outer periphery are separate from one another (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17); and
Fello does not disclose an adjustable shoe comprising a stretch liner secured to at least a portion of the outer periphery and attached to the at least one side panel.
80,82) secured to at least a portion of the outer periphery and attached to at least one side panel (66,68) (see Figures 1-6; col. 3, lines 51-60).
Fello and Matis teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable shoe of Fello to include a stretch liner as taught by Matis because Matis teaches that this configuration is known in the art and would provide cushioning for the wearer (col. 3, lines 51-60).
The modified invention of Fello (i.e. Fello in view of Matis, as detailed above) does not expressly teach the adjustable upper having expandability coefficients between 8% and 12% for a ball region, a waist region, and an instep region.
However, the modified invention of Fello teaches an adjustable shoe as claimed above comprising an adjustable upper configured to expand in at least two directions to accommodate different variances in foot size while providing a secure and comfortable fit for the wearer (annotated Figures 1-3 and 5; col. 2, line 43 – col. 3, line 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adjustable shoe of the modified invention of Fello to have ball region, waist region, and instep region having expandability coefficients between 8% and 12% as a matter of routine optimization since it has been held that where the general conditions are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation (see MPEP 2144.05).

claim 39, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the adjustable upper and the stretch liner enclose a footbed of the sole (annotated Figures 1-3 and 5 of Fello; the upper surface of sole 10 can properly be considered a “footbed”).

To claim 41, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the stretch liner is not connected to the toe panel (annotated Figures 1-3 and 5 of Fello and Figures 1-6 of Matis; stretch liner 80,82 of Matis is directly attached to side panels 66,68 and not the toe panel).

To claim 43, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the adjustable upper and the stretch liner enclose a footbed of the sole (annotated Figures 1-3 and 5 of Fello; the upper surface of sole 10 can properly be considered a “footbed”).

To claim 45, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the stretch liner is not connected to the toe panel (annotated Figures 1-3 and 5 of Fello and Figures 1-6 of Matis; stretch liner 80,82 of Matis is directly attached to side panels 66,68 and not the toe panel).

claim 46, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the stretch liner is directly attached to the first side panel and the second side panel (annotated Figures 1-3 and 5 of Fello and Figures 1-6 of Matis; stretch liner 80,82 of Matis is directly attached to side panels 66,68).

To claim 47, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) further teaches an adjustable shoe wherein the stretch liner is directly attached to the at least one side panel (annotated Figures 1-3 and 5 of Fello and Figures 1-6 of Matis; stretch liner 80,82 of Matis is directly attached to side panels 66,68).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Fello in view of Matis (as applied to claim 33, above) and in further view of USPN 7,631,440 Keen et al. (Keen).
To claim 42, the modified invention of Fello (i.e. Fello in view of Matis, as detailed above) teaches an adjustable shoe comprising a footbed (annotated Figures 1-3 and 5 of Fello).
The modified invention of Fello does not teach an adjustable shoe wherein the sole includes a recess and a removable footbed, wherein an uppermost portion of the outer periphery is aligned with an uppermost portion of the removable footbed.
However, Keen teaches an adjustable shoe wherein the sole includes a recess (the recess is the area within stretch liner 608 where removable footbed 606 is disposed) and a removable footbed (606), wherein an uppermost portion of the outer periphery is aligned with an uppermost portion of the removable footbed (annotated Figs. 9B-9D, see below; col. 15, lines 1-50; the uppermost portion of the outer periphery can be considered to be “aligned” with an uppermost portion of removable footbed 606 at least because removable footbed 606 will be in a parallel orientation to the outer periphery when disposed within adjustable shoe 600).
The modified invention of Fello and Keen teach analogous inventions in the field of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Fello to include a removable footbed as taught by Keen because Keen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that a removable footbed could be replaced when it becomes excessively worn or soiled.

    PNG
    media_image2.png
    1034
    809
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 18, 19, 22, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 44 is currently free from prior art-based rejections under 35 USC 102 and 35 USC 103 but remains subject to the rejection under 35 USC 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732